PER CURIAM.
Plaintiff-appellant has filed his application for a rehearing, assigning several grounds of alleged error.
We need discuss but one of the grounds relied upon. Appellant calls attention- to our statement in the original opinion that Act No. 222 of 1928 was not in force because it had been repealed by Act No. 195 of 1948, LRA-RS 22:1 et seq. We overlooked the fact that the fire occurred on November 6, 1947, whilst the act of 1928 was in force. We have carefully read the *711act in question, and find that it lias no applicability. The act relates to fire insurance policies issued in this state, and makes provision that no policy shall be declared void by the insurer for breach of its terms, under certain conditions. In the instant case we were not concérned with a breach of the policy held by appellant— our sole concern was the extent of policy coverage.
A rehearing is refused.
Rehearing refused.